DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022  has been entered.
 
Response to Amendment
The amendment received January 25, 2022 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) in further in view of US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and US20030134200A1 (Tanaka )
Regarding claim 1, Takami teaches a nonaqueous electrolyte battery including a positive electrode and a negative electrode [abs]. Takami teaches a lithium-ion battery comprising a positive electrode plate [0028], a negative electrode plate [0038], a separator [0071] and an electrolyte [0057], the positive electrode plate comprising a positive current 
Wherein the positive active material comprises a material having a chemical formula of LiaNixCoyMzO2 [0031; LiNiyCozAl1−y−zO2], 0.95<a<1.2, x>0, y>0, z>0 [0031 ,0087; (LiNi0.8Co0.1Mn0.1O2; falls within claimed range), M is one or two selected from a group consisting of Mn and Al [i.e. Al];
And the negative active material comprises a graphite [0039];
Takami is silent with respect to the lithium-ion battery satisfies a relationship “58%≤KYa/(KYa+KYc) x 100%≤72%”; and KYa=10/pa, pa represents a compacted density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3;
KYc=10/pc, pc represents a compacted density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3;
 and the porosity of the positive film is 20-30%.

Fujiwara teaches a cathode active material for a rechargeable battery [abs]. Fujiwara teaches the compacted density of the positive electrode material to be not lower than 3.5-3.8g/cm3 at a pressure of 2 tons (i.e. 2 tons is equivalent to 2000 kg pressure) [0049-0050]. Fujiwara is silent with respect to the compacted density of the negative electrode material.
YE BAIQING teaches a lithium ion battery [abs]. YE BAIQING teaches the negative active material is graphite and the compacted density is 1.65 g/cm3 -1.80g/cm3 [p. 1 lines 49-50, p. 4 line 36-37]
	Upon calculation Fujiwara and YE BAIQING teach the claimed relationship of “58%≤KYa/(KYa+KYc)x 100%≤72%”.

The value of KYa/(KYa+KYc)x 100% = 3.5 / 3.5+ 1.65 *100% = 67% (lower limit value)
And the upper limit would be = 3.8/ 3.8+1.80 * 100% = 67% 
Thus, upon calculation Examiner notes that Takami in view of Fujiwara and YE BAIQING meet the claimed relationship of the lithium-ion battery satisfies a relationship “58%≤KYa/(KYa+KYc)x 100%≤72%”; wherein KYa=10/pa, pa represents a compaction density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3; KYc=10/pc, pc represents a compaction density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami and incorporate the teachings of the compaction density of the negative/positive active material taught by Fujiwara and YE BAIQING, as both teach this the compaction density which enables the lithium ion battery to achieve an extremely fast charging function and can still operate normally in a low temperature environment [YE BAIQING p. 1 lines 39-41] and allows production of batteries having improved load characteristics in stable quality, and also allows production of batteries having high capacity, as well as a cathode for nonaqueous electrolyte rechargeable batteries produced with this cathode active material [Fujiwara 0010].
Tanaka teaches a positive electrode active material for a secondary cell [abs] and a similar cathode electrode material as Takami [i.e. Li mCoxM′yM″zO; in the lithium cobalt oxide as the positive active material, is employed a compound in which one or more kinds of elements respectively from a group having Al, Cr, V, Mn and Fe, and from a group having Mg and Ca are combined together to form solid solution and the amount of them is respectively optimized 0049-0052]. Tanaka teaches the porosity of the positive electrode layer to be between 20-40%, which falls with the claimed range [0242]. It would have been obvious to one of ordinary skill in the art 


Regarding claim 2, modified Takami teaches the lithium-ion battery according to claim 1, wherein and the lithium-ion battery satisfies a relationship 60%<KYa/(KYa+KYc) x 100%<70% [please refer to the explanation above in claim 1].
Regarding claim 3, modified Takami teaches the lithium-ion battery according to claim 2, wherein the lithium-ion battery satisfies a relationship 62%<KYa/(KYa+KYc)x 100%<68% [please refer to the explanation above in claim 1].

Regarding claim 4, modified Takami teaches the lithium-ion battery according to claim 1, wherein the positive active material satisfies 3 cm3/g<KYc<4 cm3/g [Fujiwara 0049-0050]. 

Regarding claim 5, modified Takami teaches the lithium-ion battery according to claim 4, wherein the positive active material satisfies 3 cm3/g<KYc<3.40 cm3/g [Fujiwara 0049-0050].
Regarding claim 6, modified Takami teaches the lithium-ion battery according to claim 1, wherein and Takami teaches an average particle size D50 of the positive active material is 2 µm~11 µm [0033; 1 to 15 µm, which teaches the claimed range].
Regarding claim 7, modified Takami teaches the lithium-ion battery according to Claim 6, Takami teaches wherein the average particle size D50 of the positive active material is 2.5 µm ~6.7 µm [0033; 1 to 15 µm, which teaches the claimed range].
Regarding claim 9, modified Takami teaches the lithium-ion battery according to Claim 1, wherein an average particle size D50 of the negative active material is 6 µm~15.6 µm [0024; 6 µm, teaches the claimed range].
Regarding claim 10, modified Takami teaches the lithium-ion battery according to Claim 9, wherein the average particle size D50 of the negative active material is 6 µm~12.9 µm [0024; 6 µm, teaches the claimed range].
Regarding claim 13, modified Takami teaches the lithium-ion battery according to Claim 1, wherein a pressing density of the positive film is 3.1 g/cm3~3.5 g/cm3 [0087; 3.3 g/cm3 produced by a press step].

Regarding claim 15, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein a pressing density of the negative film is 1.3 g/cm3~1.7 g/cm3 [0089].
Regarding claim 16, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein a porosity of the negative film is 30%~40% [0050, 0089- i.e. 20-50%, which falls within claimed range].

Regarding claim 17, modified Takami teaches the lithium-ion battery according to Claim 1, wherein x+y+z=1 [0029-0031; it is noted, that once the values are manipulated with the recited ranges, the claimed x+y+z=1 is taught by Takami]; For illustration purposes, please refer below:

    PNG
    media_image1.png
    319
    763
    media_image1.png
    Greyscale
 
Regarding claim 18, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein doping modification and/or coating modification are further performed on LiaNixCoyMzCh [0087].
Regarding claim 19, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein the graphite-type carbon material is one or more selected from a group consisting of artificial graphite, natural graphite and modified graphite [0040; artificial graphite].
Regarding claim 20, modified Takami teaches the lithium-ion battery according to Claim 1, Takami teaches wherein the positive active material further comprises one or more selected from a group consisting of lithium cobalt oxide, lithium nickel oxide, layered lithium manganese oxide, spinel lithium manganese oxide, spinel lithium nickel manganese oxide and polyanion-type positive active material; and/or [0030; positive active material include lithium cobalt manganese, lithium nickel oxide]
the negative active material further comprises one or more selected from a group consisting of soft carbon, hard carbon, carbon fiber, mesocarbon microbeads, silicon-based material, tin-based material and lithium titanate [0041; i.e. silicon-based material].


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) and further in view of US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and English translation of CN107275553A (Chen)
Regarding claim 11,  modified Takami teaches the lithium-ion battery according to claim 1, however is silent with respect to graphitization degree. Chen teaches a lithium ion battery [abs] and teaches the wherein a graphitization degree of the negative active material is 92%~96.2% [Chen p. 1 51-52; graphite 90-98%]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami to use the graphitization degree of the negative active material is 92%~96.2% taught by Chen, as Chen discloses the use of graphitized carbon anode material illustrates improvement of the battery’s energy density and the ability of fast charging [p. 1 lines 24-25].

Regarding claim 12, modified Takami teaches the lithium-ion battery according to Claim 11, wherein the graphitization degree of the negative active material is 92.1%~95.0% [Chen p. 1 51-52; graphite 90-98%].


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) and US20030134200A1 (Tanaka )

Regarding claim 1, Takami teaches a nonaqueous electrolyte battery including a positive electrode and a negative electrode [abs]. Takami teaches a lithium-ion battery comprising a positive electrode plate [0028], a negative electrode plate [0038], a separator [0071] and an electrolyte [0057], the positive electrode plate comprising a positive current collector [0028] and a positive film [0028; i.e. positive active layer], the positive film being 
Wherein the positive active material comprises a material having a chemical formula of LiaNixCoyMzO2 [0031; LiNiyCozAl1−y−zO2], 0.95<a<1.2, x>0, y>0, z>0 [0031 ,0087; (LiNi0.8Co0.1Mn0.1O2; falls within claimed range), M is one or two selected from a group consisting of Mn and Al [i.e. Al];
And the negative active material comprises a graphite [0039];
Takami is silent with respect to the lithium-ion battery satisfies a relationship “58%≤KYa/(KYa+KYc) x 100%≤72%”; and KYa=10/pa, pa represents a compacted density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3;
KYc=10/pc, pc represents a compacted density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3 
and the porosity of the positive film is 20-30%.

As noted above, the compacted density of the powder is considered an inherent property of the material which is measured under a certain pressure, thus this limitation is not given patentable weight. 
Here, the structure is taught by Takami, thus the compacted density which is measured under a certain pressure after the product itself is formed is not considered to be part of the structure itself, it is an inherent characteristic that is achieved once the product is formed, therefore, Takami inherently teaches the compacted density of the active material powder. To further support this analysis, the instant specification [0076-0077] discloses how the positive/negative film are made, and the steps do not teach how the compacted density of the powder is used the prepare the film, hence the compacted density has no impact on how the 
Further, since the compaction density is considered to be an inherent property, the recited relationship of “58%≤KYa/(KYa+KYc) x 100%≤72%”; and KYa=10/pa, pa represents a compacted density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3;
KYc=10/pc, pc represents a compacted density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3 is also considered to be an inherent characteristic that can be obtained once the structure is achieved, accordingly, it is reasonable to conclude that achievement of the same properties is expected in regards to the compaction density and the claimed relationship recited in claim 1. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Tanaka teaches a positive electrode active material for a secondary cell [abs] and a similar cathode electrode material as Takami [i.e. Li mCoxM′yM″zO; in the lithium cobalt oxide as the positive active material, is employed a compound in which one or more kinds of elements respectively from a group having Al, Cr, V, Mn and Fe, and from a group having Mg and Ca are combined together to form solid solution and the amount of them is respectively optimized 0049-0052]. Tanaka teaches the porosity of the positive electrode layer to be between 20-40%, which falls with the claimed range [0242]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami in view of Tanaka, as Tanaka teaches the cyclic characteristics are improved, the battery capacity can 

Regarding claim 2, modified Takami teaches the lithium-ion battery according to claim 1, wherein and the lithium-ion battery satisfies a relationship 60%<KYa/(KYa+KYc)x 100%<70% [please refer to the explanation above in claim 1].
Regarding claim 3, modified Takami teaches the lithium-ion battery according to claim 2, wherein the lithium-ion battery satisfies a relationship 62%<KYa/(KYa+KYc)x 100%<68% [please refer to the explanation above in claim 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/S.G./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729